                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

UNITED STATES OF AMERICA                    §
                                            §
v.                                          §         Crim. Action No. 3:20-CR-00451-N
                                            §
CHARLES DAVID BURROW (1)                    §

                                        ORDER

      Before the Court is the Defense Counsel Camille Knight’s Motion to Withdraw filed

February 8, 2021. The Court grants the motion. Camille Knight is no longer the attorney

of record for the defendant. John S. Wilson has been retained as counsel for the defendant.

      Signed February 12, 2021.




                                                            David C. Godbey
                                                       United States District Judge




ORDER – SOLO PAGE
